Exhibit 10.35
SECURITY AGREEMENT
     THIS SECURITY AGREEMENT (this “Agreement”), dated as of December 15, 2008
(the “Effective Date”), is made by and between RIT ONCOLOGY, LLC, a Delaware
limited liability company (“RIT”), and BIOGEN IDEC INC., a Delaware corporation
(“BIIB”).
     WHEREAS, pursuant to that certain Asset Purchase Agreement, dated as of
August 15, 2007, by and between Cell Therapeutics, Inc., a Washington
corporation (“CTI”), and BIIB, as amended by that certain First Amendment to
Asset Purchase Agreement by and between CTI and BIIB dated as of December 9,
2008 (as amended, the “Asset Purchase Agreement”), CTI has purchased certain
assets (the “Acquisition”) from BIIB relating to the Product (as defined for
purposes of the Asset Purchase Agreement) in exchange for, among other items,
certain Milestone Payments (as defined in the Asset Purchase Agreement) and
certain Yearly Royalty Payments (as defined in the Asset Purchase Agreement);
     WHEREAS, in connection with the Acquisition, BIIB agreed to various
arrangements and accommodations for CTI pursuant to the agreements and
arrangements contemplated by the Asset Purchase Agreement, including that
certain Services Agreement, dated as of December 21, 2007, by and between CTI
and BIIB (the “Services Agreement”);
     WHEREAS, CTI has requested that BIIB consent to a transaction pursuant to
which CTI will: (i) enter into a joint venture with Spectrum Pharmaceuticals,
Inc., a Delaware corporation (“Spectrum”), for the marketing and development of
the Product in the United States (the “Joint Venture Transaction”); (ii) sell,
assign and transfer to RIT all of CTI’s right, title and interest in the
Purchased Assets (as defined in the Asset Purchase Agreement) and CTI’s other
properties, assets and rights related to the Product (collectively and as
further defined in the Purchase and Formation Agreement (as defined below), the
“Conveyed Assets”); and (iii) receive from RIT, in consideration for the
Conveyed Assets, a cash purchase price and a fifty percent (50%) membership
interest in RIT;
     WHEREAS, the other fifty percent (50%) membership interest in RIT is being
issued to Spectrum in consideration of its initial capital contribution;
     WHEREAS, the foregoing transactions and arrangements with respect to RIT
are taking place pursuant to the terms and conditions of that certain Purchase
and Formation Agreement, dated November 26, 2008, by and among RIT, CTI and
Spectrum (the “Purchase and Formation Agreement”) and that certain Amended and
Restated Limited Liability Company Agreement of RIT to be entered into by and
between CTI and Spectrum at the closing contemplated by the Purchase and
Formation Agreement;
     WHEREAS, BIIB is willing to consent to the Joint Venture Transaction and
the transfer to RIT of all of CTI’s right, title and interest in the Conveyed
Assets, but only upon various conditions, including the condition that RIT
executes and delivers to BIIB this Agreement; and
     WHEREAS, unless otherwise defined herein, all capitalized terms shall have
the meanings as set forth in the Asset Purchase Agreement.
     NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, RIT and BIIB agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     Section 1.1 Definitions. As used in this Agreement, the following terms
shall have the meanings ascribed to them below:
     “Acquisition” has the meaning set forth in the recitals.
     “Agreement” has the meaning set forth in the introductory paragraph.
     “Asset Purchase Agreement” has the meaning set forth in the recitals.
     “Assigned Contracts” has the meaning set forth in the Asset Purchase
Agreement.
     “BIIB” has the meaning set forth in the introductory paragraph.
     “Collateral” has the meaning set forth in Article II.
     “Conveyed Assets” has the meaning set forth in the recitals.
     “CTI” has the meaning set forth in the recitals.
     “Effective Date” has the meaning set forth in the introductory paragraph.
     “Encumbrance” has the meaning set forth in the Asset Purchase Agreement.
     “Event of Default” means: (i) any failure by RIT to pay or perform any of
the Secured Obligations within fourteen (14) days after receipt by RIT of BIIB’s
written notice of default; (ii) any breach by RIT of any warranty,
representation or covenant set forth herein that remains uncured thirty
(30) days after receipt by RIT of BIIB’s written notice of default; (iii) RIT
applies for, or consents to, the appointment of a receiver, trustee or
liquidator of all or a substantial portion of its assets; (iv) RIT transfers its
assets to a third Person as part of a general assignment for the benefit of
creditors or otherwise seeks a similar voluntary arrangement with its creditors
or other form of relief from its creditors under state or federal law; (v) RIT
becomes and remains insolvent or generally fails to pay its obligations as they
become due; (vi) RIT files a voluntary petition for an order for relief under
the United States Bankruptcy Code or any successor or similar statute (the
“Bankruptcy Code”); (vii) RIT consents to, or fails to successfully contest
within sixty (60) days of filing, an involuntary petition filed against it under
the provisions of the Bankruptcy Code; (viii) RIT suffers, or permits to become
final, any judgment, decree or order of any court that appoints a receiver,
trustee or liquidator of all or a substantial portion of its assets; or (ix) RIT
suffers the attachment or execution upon, or other judicial or governmental
seizure of, all or a substantial portion of its assets and fails to successfully
contest such attachment, execution or seizure within sixty (60) days.
     “FDA” means the United States Food and Drug Administration.
     “Governmental Entity” has the meaning set forth in the Asset Purchase
Agreement.
     “Governmental Rule” has the meaning set forth in the Asset Purchase
Agreement.
     “Joint Venture Transaction” has the meaning set forth in the recitals.

2



--------------------------------------------------------------------------------



 



     “License Agreement” means the License Agreement defined in the Asset
Purchase Agreement, as the same may be modified pursuant to its terms from time
to time.
     “Losses” has the meaning set forth in the Asset Purchase Agreement.
     “Milestone Payments” has the meaning set forth in the Asset Purchase
Agreement.
     “Permitted Encumbrance” means: (i) any Encumbrance for Taxes or other fees,
assessments or charges of a Governmental Entity not delinquent or being
contested in good faith by appropriate proceedings; (ii) Encumbrances arising
solely by virtue of any Governmental Rule relating to banker’s liens, rights of
setoff or similar rights and remedies as to deposit accounts or other funds
maintained with a creditor depository institution; (iii) Encumbrances on items
of equipment and other personal property (including proceeds thereof and
accessions thereto) securing capital or operating lease obligations with respect
solely to such items of equipment or property; (iv) security interests for bank
financings that, by their terms (with the form and substance of such terms
subject to the prior written consent of BIIB), are expressly subordinate to the
security interest granted by RIT to BIIB in this Agreement and that only secure
Subordinated Obligations; and (v) Encumbrances not otherwise permitted that do
not in the aggregate exceed Twenty-Five Thousand Dollars ($25,000) at any one
time.
     “Person” means any individual, corporation, partnership, limited liability
company, joint venture, trust, business association, organization, Governmental
Entity or other entity.
     “Product” has the meaning set forth in the Asset Purchase Agreement.
     “Purchase and Formation Agreement” has the meaning set forth in the
recitals.
     “Purchased Assets” has the meaning set forth in the Asset Purchase
Agreement.
     “Required Filings” has the meaning set forth in paragraph (c) of
Article IV.
     “RIT” has the meaning set forth in the introductory paragraph.
     “Secured Obligations” mean any and all obligations of RIT under: (i) this
Agreement (including obligations to indemnify or pay BIIB for claims, losses,
liabilities and expenses as contemplated by Article VII); (ii) the Services
Agreement (including obligations to pay or reimburse BIIB with respect to
amounts due and payable pursuant to the Services Agreement); (iii) the Asset
Purchase Agreement (including obligations: (a) to make Milestone Payments;
(b) to make Yearly Royalty Payments; (c) under Section 12.3(iv) of the Asset
Purchase Agreement (i.e., indemnification for certain liabilities of BIIB under
Section 15.2 of the Schering License Agreement (as defined in the Asset Purchase
Agreement); and (d) under Section 12.3(ii) of the Asset Purchase Agreement as it
relates to any Sublicense Agreement (i.e., indemnification for breach by RIT of
any of its covenants contained in any Sublicense Agreement)); (iv) the Supply
Agreement (including obligations to pay or reimburse BIIB with respect to
amounts due and payable pursuant to the Supply Agreement); (v) the Sublicense
Agreements (including obligations to pay or reimburse third Persons with respect
to amounts due and payable pursuant to the Sublicense Agreements, whether or not
any such third Person asks, demands, collects or sues for payment or
reimbursement of such amounts by BIIB and/or BIIB pays or reimburses any such
third Person for any such amount); (vi) the Indemnification Agreement dated as
of the Effective Date between RIT and BIIB pursuant to which RIT has agreed

3



--------------------------------------------------------------------------------



 



to indemnify BIIB in respect of certain matters; and (vii) any agreement or
other arrangement with BIIB related to the Product (including obligations to pay
or reimburse BIIB with respect to amounts due and payable pursuant thereto). For
the avoidance of doubt, Secured Obligations shall not include any obligations
relating to the Schering License Agreement (as defined in the Asset Purchase
Agreement) as to which BIIB is indefeasibly released by Schering (as defined in
the Asset Purchase Agreement) as contemplated by Section 2.3 of the Services
Agreement (but only from and after the effectiveness of such release).
     “Services Agreement” has the meaning set forth in the recitals.
     “Spectrum” has the meaning set forth in the recitals.
     “Sublicense Agreements” mean (i) the Sublicense Agreements defined in the
Asset Purchase Agreement, as the same may be modified pursuant to their
respective terms from time to time, and (ii) any agreements pursuant to which
any of the intellectual property rights that are a subject of any of the
Sublicense Agreement are provided or made available to RIT, as the same may be
modified pursuant to their respective terms from time to time.
     “Sublicensed Patent Rights” has the meaning set forth in the Asset Purchase
Agreement.
     “Sublicensed Patent Rights Agreements” means the Sublicensed Patent Rights
Agreements defined in the Asset Purchase Agreement, as the same may be modified
pursuant to their respective terms from time to time.
     “Subordinated Obligations” mean bank financings that, by their terms (with
the form and substance of such terms subject to the prior written consent of
BIIB), are expressly subordinate in right of payment to the Secured Obligations.
     “Supply Agreement” means the Supply Agreement defined in the Asset Purchase
Agreement, as the same may be modified pursuant to its terms from time to time.
     “UCC” means the Uniform Commercial Code as the same may from time to time
be in effect in the State of California (and each reference in this Agreement to
an Article (or Division) thereof shall refer to that Article (or Division, as
applicable) as from time to time in effect); provided, however, if by reason of
mandatory provisions of Governmental Rule any or all of the attachment,
perfection or priority of BIIB’s security interest in any Collateral is governed
by the Uniform Commercial Code as in effect in a jurisdiction other than the
State of California, then such term shall mean the Uniform Commercial Code
(including the Articles or Divisions thereof) as in effect at such time in such
other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of definitions related to
such provisions.
     “United States” has the meaning set forth in the Asset Purchase Agreement.
     “USPTO” has the meaning set forth in the Asset Purchase Agreement.
     “Yearly Royalty Payments” has the meaning set forth in the Asset Purchase
Agreement.

4



--------------------------------------------------------------------------------



 



     Section 1.2 Interpretation.
          (a) When used in this Agreement, the words “include,” “includes” and
“including” shall be deemed to be followed by the words “without limitation.”
          (b) Any terms defined in the singular shall have a comparable meaning
when used in the plural, and vice-versa.
          (c) All references to any introductory paragraph, recitals, Articles,
Sections, Exhibits and Schedules shall be deemed references to the introductory
paragraph, recitals, Articles, Sections, Exhibits and Schedules to this
Agreement unless otherwise specifically set forth herein.
          (d) This Agreement shall be deemed drafted jointly by RIT and BIIB and
shall not be specifically construed against either party based on any claim that
such party or its counsel drafted this Agreement.
ARTICLE II
GRANT OF SECURITY INTEREST
     Section 2.1 Collateral. As collateral security for the full, prompt,
complete and final payment and performance when due of all the Secured
Obligations and in order to induce BIIB to consent to the Joint Venture
Transaction, RIT hereby grants to BIIB a first priority security interest in all
of RIT’s right, title and interest in, to and under all of its personal property
and other assets, whether now owned by or owing to, or hereafter acquired by or
arising in favor of, RIT, including (collectively, the “Collateral”):
          (a) the Purchased Assets, together with any other assets or rights
related to any of the Purchased Assets or otherwise used in the development,
manufacture or commercialization of the Product in the United States;
          (b) the Asset Purchase Agreement;
          (c) the Services Agreement;
          (d) the License Agreement;
          (e) the Supply Agreement;
          (f) the Sublicense Agreements and any other agreements executed and
delivered by RIT at any time related to the Sublicensed Patent Rights and/or the
Sublicensed Patent Rights Agreement as replacements to or in lieu of a
Sublicense Agreement;
          (g) the following (as defined in the UCC): (i) all Accounts; (ii) all
Chattel Paper; (iii) all Documents; (iv) all General Intangibles (including
Payment Intangibles and Software); (v) all Goods (including Inventory, Equipment
and Fixtures); (vi) all Instruments; (vii) all Investment Property; (viii) all
Deposit Accounts; Blocked Accounts, Concentration Accounts and all other bank
accounts and all deposits in such bank accounts; (ix) all money, cash or cash
equivalents; (x) all supporting obligations and Letter of Credit Rights;
(xi) all Intellectual Property; and (xii) all Software; and

5



--------------------------------------------------------------------------------



 



          (h) to the extent not otherwise included in the foregoing, all
Proceeds (as defined in the UCC), tort claims, insurance claims and other rights
to payment as well as all products, rents, profits and proceeds of the
foregoing, all substitutions and replacements for the foregoing and all
accessions thereto.
     Section 2.2 Exception. Notwithstanding the foregoing provisions of this
Article II, the grant of a security interest as provided herein shall not extend
to, and the term “Collateral” shall not include, any Assigned Contract in which
RIT has any right, title or interest if and to the extent such Assigned Contract
includes a provision containing a restriction on assignment such that the
creation of a security interest in the right, title or interest of RIT therein
would be prohibited and would, in and of itself, cause or result in a default
thereunder enabling another Person party to such Assigned Contract to enforce
any remedy with respect thereto; provided, however, that the foregoing exclusion
shall not apply if (i) such prohibition has been waived or such other Person has
otherwise consented to the creation hereunder of a security interest in such
Assigned Contract or (ii) such prohibition would be rendered ineffective
pursuant to the UCC, as applicable and as then in effect in any relevant
jurisdiction, or any other Governmental Rule or principles of equity; provided,
further, that immediately upon the ineffectiveness, lapse or termination of any
such provision, the Collateral shall include, and RIT shall be deemed to have
granted a security interest in, all its rights, title and interests in and to
such Assigned Contract as if such provision had never been in effect; and
provided, finally, that the foregoing exclusion shall in no way be construed so
as to limit, impair or otherwise affect BIIB’s unconditional continuing security
interest in and to all rights, title and interests of RIT in or to any payment
obligations or other rights to receive monies due or to become due under any
such Assigned Contract and in any such monies and other proceeds of such
Assigned Contract.
ARTICLE III
ASSIGNED CONTRACTS
     Section 3.1 Assigned Contracts. Notwithstanding anything contained in this
Agreement to the contrary, RIT expressly agrees that, as between the parties,
RIT shall be and remain liable under each of the Assigned Contracts and other
items of Collateral to observe and perform all the conditions and obligations to
be observed and performed by it thereunder or with respect thereto.
     Section 3.2 No Release of RIT. The exercise by BIIB of any of its rights
under this Agreement shall not release RIT from any of RIT’s duties or
obligations whatsoever.
     Section 3.3 No Duty for BIIB. The powers conferred on BIIB hereunder are
solely to protect the interests of BIIB in the Collateral, and shall not impose
any duty upon BIIB to exercise any such powers. Except for the safe custody of
any Collateral in its possession and the accounting for moneys actually received
by it hereunder, BIIB shall have no duty as to any Collateral or as to the
taking of any steps to preserve rights against prior parties or any other rights
or obligations pertaining to any Collateral.

6



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     RIT represents and warrants to BIIB as follows:
          (a) Except for the security interest granted to BIIB under this
Agreement and Permitted Encumbrances, RIT (i) is the sole legal and equitable
owner of each item of (or representing) the Collateral and (ii) will remain so
during the term of this Agreement except with respect to any disposition of
Collateral to the extent permitted under Section 5.3.
          (b) No security agreement, financing statement, equivalent security or
lien instrument or continuation statement covering all or any part of the
Collateral exists or, except in respect of a Subordinated Obligation entered
into after the Effective Date or any filed in favor of BIIB pursuant to this
Agreement, will exist during the term of this Agreement.
          (c) During the term of this Agreement, this Agreement creates a legal,
binding and valid first priority security interest in favor of BIIB in all of
the Collateral securing the Secured Obligations, and upon the filing of a
financing statement with the Secretary of State for the State of Delaware as
executed and delivered by RIT to BIIB in connection with the execution and
delivery of this Agreement (in substantially the form attached hereto as
Exhibit A) and the filing with the USPTO of notices in respect of the Assigned
Patents and the Product Trademark (each as defined in the Asset Purchase
Agreement) as executed and delivered by RIT to BIIB in connection with the
execution and delivery of this Agreement (in substantially the forms attached
hereto as Exhibits B-1 and B-2) (such financing statement and notices,
collectively, the “Required Filings”) all filings and other actions necessary to
perfect in BIIB and protect for BIIB such security interest will have been duly
taken.
          (d) No consent, authorization, approval or other action by, and no
notice to or RIT filing with, any Governmental Entity or other person or entity
is required either for (i) the grant by RIT of the security interest granted
hereby or for the execution, delivery or performance of this Agreement by RIT or
(ii) the perfection or exercise by BIIB of its rights and remedies hereunder,
other than the filing of the Required Filings as contemplated by the foregoing
paragraph (c) and any necessary continuations thereof.
          (e) RIT’s federal taxpayer identification number is 26-3664987, its
jurisdiction of organization is the State of Delaware and its chief executive
office, principal place of business and the place where it maintains its records
concerning the Collateral are in the State of Washington. The Collateral is
presently located at such Seattle, Washington address of RIT as is set forth in
Section 8.2(a).
ARTICLE V
COVENANTS
     Section 5.1 Change of Jurisdiction of Organization; Relocation of Business.
RIT shall not change its jurisdiction of organization from the State of Delaware
or relocate its chief executive office, principal place of business or place
where it maintains its records concerning the Collateral from its current
location without at least thirty (30) days prior written notice to BIIB.

7



--------------------------------------------------------------------------------



 



     Section 5.2 Limitation on Encumbrances on Collateral. RIT shall not,
directly or indirectly, create, permit or suffer to exist, and shall defend the
Collateral against and take such other action as is necessary to remove, any
Encumbrance on the Collateral other than the security interest granted to BIIB
under this Agreement and Permitted Encumbrances.
     Section 5.3 Disposition of Collateral. RIT shall not sell, lease, license,
transfer or otherwise dispose of any of the Collateral, or attempt or contract
to do so, other than: (i) the sale of inventory in the ordinary course of
business; (ii) the disposal of worn-out or obsolete equipment; or (iii) with the
prior written consent of BIIB (which may be conditioned in BIIB’s reasonable
discretion).
     Section 5.4 Taxes; Claims. RIT shall pay promptly when due all Taxes or
other fees, assessments or charges of a Governmental Entity imposed upon, and
all claims (including claims for labor, materials and supplies) of any Person
against, the Collateral, except to the extent the validity or amount thereof is
being contested in good faith and adequate reserves are being maintained in
connection therewith.
     Section 5.5 Further Assurances. At any time and from time to time, upon the
written request of BIIB, RIT shall promptly and duly execute and deliver any and
all such further instruments and documents and take such further action as BIIB
may reasonably deem necessary or desirable to obtain the full benefits of this
Agreement, including (i) executing any financing or continuation statements
(including “in lieu” continuation statements) under the UCC with respect to the
security interests granted hereby and (ii) cooperating with BIIB in connection
with BIIB’s filing of any forms or other documents required to be recorded or
filed with the USPTO, any other Governmental Entity (including the FDA) or any
other Person. RIT also hereby authorizes BIIB to file any such financing or
continuation statement (including “in lieu” continuation statements) or such
forms or other documents without the signature of RIT.
ARTICLE VI
RIGHTS AND REMEDIES UPON DEFAULT; REINSTATEMENT
     Section 6.1 Remedies. If any Event of Default shall have occurred and be
continuing:
          (a) RIT hereby irrevocably appoints BIIB as RIT’s attorney-in-fact,
with full authority in the place and stead of RIT and in the name of RIT, from
time to time in BIIB’s discretion, to take any action and to execute any
instrument that BIIB may deem necessary or advisable to accomplish the purposes
of this Agreement including: (i) to obtain and adjust insurance in respect of
any of the Collateral; (ii) to ask, demand, collect, sue for, recover, compound,
receive, settle, compromise and give acquittance and receipts for, money due and
to become due under or in respect of any of the Collateral; (iii) to receive,
endorse and collect any drafts or other instruments and documents in connection
with the foregoing clauses (i) or (ii); and (iv) to file claims or take any
action or institute any proceedings that BIIB may deem necessary or desirable
for the collection of any of the Collateral or otherwise to enforce the rights
of BIIB with respect to any of the Collateral. The foregoing power of attorney
is coupled with an interest and is intended to constitute an irrevocable durable
power of attorney which will not be affected by any subsequent disability or
incapacity of RIT.
          (b) In lieu of or in addition to exercising any other power hereby
granted or otherwise available to BIIB, it may proceed by an action or actions
in equity or at law for the seizure

8



--------------------------------------------------------------------------------



 



and sale of the Collateral or any part thereof, for the specific performance of
any covenant or agreement herein contained or in aid of the execution of any
power herein granted, for the foreclosure or sale of the Collateral or any part
thereof under the judgment or decree of any court of competent jurisdiction, for
the appointment of a receiver pending any foreclosure hereunder or the sale of
the Collateral or any part thereof, or for the enforcement of any other
appropriate equitable or legal remedy; and upon the commencement of judicial
proceedings by BIIB to enforce any right under this Agreement, BIIB shall be
entitled as a matter of right against RIT to such appointment of a receiver,
without regard to (i) the adequacy of the security by virtue of this Agreement
or any other collateral or (ii) the solvency of RIT.
          (c) In addition to other rights and remedies provided for herein or
otherwise available to BIIB, it may exercise in respect of the Collateral all
the rights and remedies of a secured party upon default under the UCC, whether
or not the UCC applies to the affected Collateral, and also may (i) require RIT
to, and RIT hereby agrees that, at its expense and upon the request of BIIB, it
forthwith shall assemble all or any part of the Collateral as directed by BIIB
and make it available to BIIB at such places as BIIB may designate, and
(ii) sell the Collateral or any part thereof in one or more sales at public or
private sales, at any of BIIB’s offices or elsewhere, for cash, on credit or for
future delivery and at such price or prices and upon such other terms as is
commercially reasonable. RIT agrees that to the extent notice of sale shall be
required by law, five (5) business days’ notice to RIT of the time and place of
any public sale or the time after which any private sale is to be made shall
constitute reasonable notification. BIIB shall not be obligated to make any sale
of Collateral, regardless of notice of sale having been given. BIIB may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. BIIB shall have the right to become
the purchaser at any public sale and shall have the right to credit against the
amount of the bid made therefor the amount payable to BIIB out of the net
proceeds of such sale.
          (d) All cash proceeds received by BIIB in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
shall be applied as follows:
               (i) First, to the payment of all reasonable costs and expenses
incident to the enforcement of this Agreement, including the reasonable expenses
of retaking, holding, preparing for sale or lease, selling, leasing and the
like, and the reasonable attorneys’ fees and legal expenses incurred by BIIB;
               (ii) Second, to the payment of all other Secured Obligations; and
               (iii) Third, the remainder, if any, to RIT or to whomever may be
lawfully entitled to receive such remainder;
provided, however, that RIT shall remain liable to BIIB for any deficiency in
the Secured Obligations remaining unpaid after the application of such proceeds;
and provided, further, that, to the extent not prohibited by applicable law,
nothing herein contained shall in any way limit or restrict BIIB’s rights to
proceed directly against RIT without first causing BIIB to exhaust, or in any
manner to exercise its rights in respect of, the Collateral.
          (e) Any sale of the Collateral or any part thereof pursuant to the
provisions of this Section 6.1 shall operate to divest all right, title,
interest, claim and demand of RIT in and to the property sold and shall be a
perpetual bar against RIT. Nevertheless, if requested by BIIB so to do,

9



--------------------------------------------------------------------------------



 



RIT shall join in the execution, acknowledgment and delivery of all proper
conveyances, assignments and transfers of the property sold. It shall not be
necessary for BIIB to have physically present or constructively in BIIB’s
possession any of the Collateral at any such sale, and RIT shall deliver all of
the Collateral to the purchaser at such sale on the date of sale and, if it
should be impossible or impracticable then to take actual delivery of the
Collateral, the title and right of possession to the Collateral shall pass to
the purchaser at such sale as completely as if the same had been actually
present and delivered. RIT agrees that if RIT retains possession of the property
or any part thereof subsequent to such sale, RIT shall be considered a tenant at
sufferance of the purchaser and shall, if RIT remains in possession after demand
to remove, be guilty of forceful detainer and be subject to eviction and
removal, forcible or otherwise, with or without process of law, and all damages
by reason thereof are hereby expressly waived by RIT.
          (f) BIIB may use, assemble, complete, produce, develop, process,
market or operate the Collateral to the extent that BIIB deems appropriate for
the purpose of caring for, preserving or disposing of the Collateral or for any
other purpose that BIIB deems appropriate.
          (g) Subject to any requirements of applicable law, RIT agrees that
neither RIT nor any of RIT’s affiliates shall at any time have or assert any
right under any law pertaining to the marshalling of assets, the sale of
property in the inverse order of alienation, the administration of estates of
decedents, appraisement, valuation, stay, extension or redemption now or
hereafter in force in order to prevent or hinder the rights of BIIB or any
purchaser of the Collateral or any part thereof under this Agreement.
          (h) Upon any sale made under the powers of sale herein granted and
conferred, the receipt of BIIB shall be sufficient discharge to the purchaser or
purchasers at any sale for the purchase money, and such purchaser or purchasers,
and the heirs, devisees, personal representatives, successors and assigns
thereof, shall not, after paying such purchase money and receiving such receipt
of BIIB, be obliged to see to the application thereof or be in any way
answerable for any loss, misapplication or nonapplication thereof unless such
purchaser is BIIB or an Affiliate thereof.
     Section 6.2 Effectiveness and Reinstatement. This Agreement shall remain in
full force and effect and continue to be effective should any Event of Default
occur. This Agreement shall continue to be effective or shall be automatically
reinstated, as the case may be, without the need for further action by either
party hereto if at any time payment and performance of the Secured Obligations,
or any part thereof, is rescinded or reduced in amount or must otherwise be
restored or returned by any obligee of the Secured Obligations pursuant to any
Governmental Rule, whether as a “voidable preference,” “fraudulent conveyance”
or otherwise, all as though such payment or performance had not been made. In
the event that any payment, or any part thereof, is rescinded, reduced, restored
or returned, then the Secured Obligations shall be reinstated and deemed reduced
only by such amount paid and not so rescinded, reduced, restored or returned.
ARTICLE VII
INDEMNITY AND EXPENSES
     Section 7.1 Indemnification of BIIB. RIT agrees to indemnify BIIB from and
against any and all Losses arising out of an Event of Default (including
enforcement of this Agreement), except claims, losses or liabilities resulting
from BIIB’s gross negligence or willful misconduct.

10



--------------------------------------------------------------------------------



 



     Section 7.2 Payment to BIIB of Expenses. If an Event of Default has
occurred, RIT shall upon demand pay to BIIB the amount of any and all expenses,
including the reasonable fees and disbursements of counsel and any experts and
agents, that BIIB may incur in connection with any of: (a) the inspection,
custody, preservation, use or operation of, the sale of, the collection from, or
other realization upon, any of the Collateral following an Event of Default;
(b) the exercise or enforcement of any of the rights of BIIB hereunder following
an Event of Default or under any judgment awarded to BIIB in respect of its
rights hereunder (which obligation shall be severable from the remainder of this
Agreement and shall survive the entry of any such judgment); and (c) the failure
by RIT to perform or observe any of the provisions hereof. The foregoing shall
include any and all expenses and fees incurred by BIIB in connection with a
bankruptcy, reorganization, receivership or similar debtor-relief proceeding by
or affecting RIT or any other event constituting an Event of Default.
ARTICLE VIII
MISCELLANEOUS
     Section 8.1 Term. This Agreement shall commence on the Effective Date and
shall continue until the later of: (i) the expiration or termination of the
Services Agreement by its terms (or, if later, complete satisfaction of the
obligations of RIT thereunder); (ii) such date as BIIB is no longer a
manufacturer or supplier of the Product (or any component thereof) for RIT or
any direct or indirect assignee or successor to RIT (or, if later, the complete
satisfaction of all obligations under any manufacturing or supply agreement for
which BIIB might otherwise have liability); (iii) such date as BIIB has no
liability under any Sublicense Agreement (or, if later, the complete
satisfaction of all obligations under any Sublicense Agreement for which BIIB
might otherwise have liability); or (iv) the expiration or termination of all
obligations of RIT pursuant to the Asset Purchase Agreement and all Assigned
Contracts (or, if later, RIT’s complete satisfaction of its obligations
thereunder).
     Section 8.2 Notice. All notices, requests and other communications
hereunder shall be in writing and shall be sent, delivered or mailed, addressed
as follows:
          (a) if to RIT:
c/o Cell Therapeutics, Inc.
501 Elliott Avenue Suite 400
eattle, WA 98119
Telephone: (206) 284-5774
Facsimile: (206) 284-6114
Attn: James A. Bianco, M.D.
and
Spectrum Pharmaceuticals, Inc.
157 Technology Drive
Irvine, CA 92618
Telephone: (949) 788-6700
Facsimile: (949) 788-6706
Attn: Legal Department

11



--------------------------------------------------------------------------------



 



with copies to:
Orrick, Herrington & Sutcliffe LLP
405 Howard Street
San Francisco, CA 94105
Telephone: (415) 773-5700
Facsimile: (415) 773-5759
Attn: Karen A. Dempsey, Esq.
and
Bingham McCutchen LLP
600 Anton Blvd., 18th Floor
Costa Mesa, CA 92626
Telephone: (714) 830-0600
Facsimile: (714) 830-0700
Attn: Robert C. Funsten, Esq.
          (b) if to BIIB:
Biogen Idec Inc.
14 Cambridge Place
Cambridge, MA 02142
Telephone: (617) 679-2000
Facsimile: (617) 679-2838
Attn: General Counsel
with a copy to:
Pillsbury Winthrop Shaw Pittman LLP
12255 El Camino Real, Suite 300
San Diego, CA 92130
Telephone: (858) 509-4000
Facsimile: (858) 509-4010
Attn: Mike Hird, Esq.
Each such notice, request or other communication shall be given by: (i) hand
delivery; (ii) by certified mail; or (iii) nationally recognized courier
service. Each such notice, request or communication shall be effective when
delivered at the address specified above (or in accordance with the latest
unrevoked direction from the receiving party).
     Section 8.3 Continuing Security Interest. This Agreement shall create a
continuing security interest in the Collateral and shall (a) remain in full
force and effect until payment in full of the Secured Obligations and
performance of all other obligations secured hereby, (b) be binding upon RIT and
RIT’s successors and assigns (provided, however, that RIT shall not have the
right to assign RIT’s rights or obligations hereunder or any interest herein),
and (c) inure to the benefit of, and be enforceable by, BIIB and its successors
and assigns (BIIB having the right to assign its rights hereunder or any
interest herein in its discretion without the consent of RIT).
     Section 8.4 Severability. If any provision of this Agreement shall be
deemed or held to be invalid or unenforceable for any reason, it shall be
adjusted, if possible, rather than voided, so as

12



--------------------------------------------------------------------------------



 



to achieve the intent of the parties to the fullest extent possible. In any
event, such provision shall be severable from, and shall not be construed to
have any effect on, the remaining provisions of this Agreement, which shall
continue to be in full force and effect.
     Section 8.5 Rights Cumulative; No Waiver. BIIB’s options, powers, rights,
privileges and immunities specified herein or arising hereunder are in addition
to, and not exclusive of, those otherwise created or existing now or at any
time, whether by contract, by statute or by rule of law. BIIB shall not, by any
act, delay, omission or otherwise, be deemed to have modified, discharged or
waived any of BIIB’s options, powers or rights in respect of this Agreement, and
no modification, discharge or waiver of any such option, power or right shall be
valid unless set forth in writing signed by BIIB or BIIB’s authorized agent, and
then only to the extent therein set forth. A waiver by BIIB of any right or
remedy hereunder or any one occasion shall be effective only in the specific
instance and for the specific purpose for which given, and shall not be
construed as a bar to any right or remedy that BIIB otherwise would have on any
other occasion.
     Section 8.6 Governing Law; Terms; Venue. This Agreement shall be governed
by and construed in accordance with the laws of the State of California applied
to contracts between residents thereof, to be wholly performed within the State
of California, except to the extent that the validity or perfection of the
security interest hereunder, or remedies or other provisions hereunder, in
respect of any particular Collateral are governed by the laws of a jurisdiction
other than the State of California, including federal law. No claim, dispute or
proceeding of any kind or nature whatsoever arising out of or in any way
relating to this Agreement may be commenced, prosecuted or continued in any
court other than the courts of the State of California located in the City of
San Diego or in the United States District Court for the Southern District of
California located in San Diego County, which courts shall have exclusive
jurisdiction over the adjudication of such matters, and RIT consents to the
jurisdiction of such courts and personal service with respect thereto.
     Section 8.7 Releases. No release from the lien of this Agreement of any
part of the Collateral by BIIB shall in any way alter, vary or diminish the
force, effect or lien of this Agreement on the balance of the Collateral.
     Section 8.8 Subrogation. This Agreement is made with full substitution and
subrogation of BIIB in and to all covenants and warranties by others heretofore
given or made in respect of the Collateral or any part thereof.
     Section 8.9 Headings. The section headings used in this Agreement are
intended principally for convenience and shall not by themselves determine the
rights and obligations of the parties to this Agreement.
     Section 8.10 Entire Agreement. This Agreement and the agreements expressly
referenced herein contain the entire agreement between RIT and BIIB with respect
to the subject matter hereof. No supplement to or modification of this Agreement
shall be binding unless executed in writing by RIT and BIIB.
[SIGNATURE PAGE FOLLOWS]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Security Agreement to be
signed by their respective representatives thereunto duly authorized, all as of
the Effective Date.

            RIT ONCOLOGY, LLC
      By:   /s/ Shyam Kumaria         Name:   Shyam Kumaria        Title:  
Manager        BIOGEN IDEC INC.
      By:   /s/ Paul J. Clancy         Name:   Paul J. Clancy        Title:  
Chief Financial Officer     

 